                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA                        0     I      i
                                   Richmond Division
                                                                                OCT I 6 2019
RONALD S. JACKSON,
                                                                           CLERK, U.S. DISTRICT COURT
                                                                           _____R!CHM0NDJ/A
      Petitioner,

V.                                               Civil Action No. 3:18CV403-HEH

J. RAY ORMOND,

      Respondent.

                             MEMORANDUM OPINION
               (Dismissing 28 U.S.C § 2241 Petition Without Prejudice)

      Petitioner, a federal prisoner proceedingpro se, submitted a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. At the inception of this action, the Court

informed Petitioner that he must keep the Court informed of his current address. On June

13,2019, the United States Postal Service returned a May 30, 2019 Memorandum Order"

to the Court marked, "RETURN TO SENDER" and "NOT AT THIS ADDRESS"

because Petitioner had been released. Since that date. Petitioner has not provided the

Court with a current address. Accordingly, the action is DISMISSED WITHOUT

PREJUDICE.


       An appropriate order will accompany this Memorandum Opinion.



                                                                     Is!
                                                 HENRY E. HUDSON
Date:         goiy                              UNITED STATES DISTRICT JUDGE
Richmond, Virginia
